Citation Nr: 0815959	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to an effective date earlier than December 8, 
2000, for the grant of service connection for chloracne.

2.  Entitlement to an initial compensable evaluation for 
chloracne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  An original claim for service connection for chloracne 
was filed on December 8, 2000.

2.  In October 2004, the RO granted service connection and 
assigned a noncompensable rating for chloracne, effective 
December 8, 2000, the date of receipt of the claim.

3.  There is no communication of record prior to December 8, 
2000 that can reasonably be construed as a formal or informal 
claim for entitlement to VA compensation benefits based on 
chloracne.  

4.  Chloracne is manifested by no active disease process.  It 
is not been manifested by deep acne (deep inflamed nodules 
and pus-filled cysts) affecting 40 percent or more of the 
face and neck.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 8, 
2000, for the grant of service connection for chloracne have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

2.  The criteria for a compensable disability rating for 
chloracne have not been met.  §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(2001 & 2007), DC 7829 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date 

The veteran contends that an effective date earlier than 
December 8, 2000 is warranted for the grant of service 
connection for chloracne.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The basic facts in this case are not in dispute.  The veteran 
was discharged from active duty in December 1969.  He filed 
an original claim for service connection for chloracne on 
December 8, 2000.  In support of this claim are private 
clinical records which show treatment for a recurrent 
sebaceous cyst of the left cheek, facial inclusion cysts and 
skin tags beginning in 1986.  During VA examination in 
September 2004, the examiner reported clinical findings 
consistent with chloracne.  In October 2004, the RO granted 
service connection for chloracne, assigning a noncompensable 
rating.  The effective date established was December 8, 2000, 
the date of receipt of the claim.  

The Board has reviewed the evidence to determine whether a 
claim, formal or informal, exists before December 8, 2000 
(the date of the veteran's application).  A careful review of 
the record reflects that, although the veteran had previously 
filed a claim for service connection for malaria in July 
1973, that claim did not indicate a desire or intent to claim 
service connection for chloracne.  

Rather, the veteran contends that, since he experienced 
symptoms of chloracne in March 1970 during his service in 
Vietnam, he is entitled to compensation from that point.  The 
veteran reported that his skin problems included excessive 
oiliness and blackheads on his face, forehead and cheekbones 
which become sore, red, and infected.  He stated that he 
visited several dermatologists from March 1970 to 1976 and 
was prescribed salve, ointments and injections.  The cysts 
were lanced and drained, all with no relief or specific 
diagnoses.  He did not remember the names of the 
dermatologists and did not keep receipts.  

The Board acknowledges the veteran's contention that his 
service-connected chloracne should date back to 1970.  
However, there is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
the disability existed before he filed the claim.  
Specifically, "the mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  
Brannon v. West,12 Vet. App. 32, 135 (1998).  The Court has 
emphasized this point:  "The effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection ... but on 
the date that the application upon which service connection 
was actually awarded was filed with VA."

The record shows that the first and only claim for VA 
benefits based on chloracne was the one date-stamped as 
received at the RO on December 8, 2000, well after one year 
from the veteran's discharge.  The claims file does not 
include any communication of record dated prior to December 
8, 2000, that may reasonably be construed as an informal 
claim for this benefit.  38 C.F.R. § 3.155(a).  

Accordingly, the earliest date that may be assigned for 
service connection for chloracne is the date the veteran 
filed his claim, December 8, 2000.  38 U.S.C.A. §§ 5101(a), 
5107 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2007).  
The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.

Increased Rating 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the veteran's chloracne is rated as noncompensably 
disabling under DC 7829, effective December 8, 2000.  The 
Board notes that, effective August 30, 2002, new regulations 
were promulgated pertaining to the ratings for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
There was no specific diagnostic code that addressed 
chloracne prior to August 30, 2002.  

However, under the amended version of the regulations 
chloracne is now specifically addressed in DC 7829, which 
provides for a noncompensable rating for superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent; a 10 percent rating for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck; and a 30 percent for deep acne affecting 40 percent 
or more of the face and neck.  38 C.F.R. § 4.118 (2007).  
Chloracne may also be rated as disfigurement of the head, 
face, or neck under revised DC 7800 or scars (DCs 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  Id.  

Prior to August 30, 2002, the veteran's chloracne would be 
rated by analogy to eczema under DC 7806, which, provides a 
10 percent rating for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is assigned for a skin disorder with constant 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned for a skin 
disorder with systemic or nervous manifestations and 
ulceration, extensive exfoliation, or extensive crusting, or 
for a skin disorder that is exceptionally repugnant.  38 
C.F.R. § 4.118 (2002).  

Under the current DC 7806, dermatitis or eczema covering at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  38 C.F.R. § 
4.118, (2007).

The veteran was afforded a VA examination in September 2004 
to evaluate the nature and severity of his skin disorder.  
The examiner noted the veteran's history of two lesions on 
the forehead and an inclusion cyst on the left cheek.  The 
veteran stated that he began having problems with the skin, 
specifically on the left side of his face in March 1970.  He 
later developed an area under the skin that swelled and 
became infected at times.  This problem went on for 22 years 
until it was resected in 1986 and again in 1992.  Currently 
he reported new spots developing in the same area, which were 
not problematic.  He was not on any current treatment and 
denied problems with fever, weight loss, or malignant 
neoplasms.  There were also two small scars and some old 
acne-type scars that the examiner described as mildly to 
moderately disfiguring.  

On examination, the skin of the head, chest and back areas 
was benign.  There were no new masses appreciated, despite 
the veteran's report of feeling new lumps.  There were 
several benign spots on the forehead that were not acne-like 
with no evidence of comedones, papules, pustules or 
superficial cysts.  There were no deep inflamed nodules or 
pus-filled cysts.  There was no evidence of recent or current 
acne-type outbreaks.  Photographs taken at the time of the 
examination showed essentially clear skin with no current 
evidence of acne or cyst formation.  

In this case, the VA examiner noted the relevant medical 
history of the veteran's skin disorder, but determined the 
current clinical findings were not indicative of increased 
impairment as he was essentially asymptomatic.  

Despite the veteran's reports of recurrent symptoms, there is 
no documented pattern of repeated medical visits for 
treatment of the reported active recurrences.  At most, there 
were several benign spots without signs of deep inflamed 
nodules, exfoliation, exudation, itching, or similar 
findings.  The medical evidence of record reflects that the 
veteran's chloracne is no longer active, and there is no 
evidence of any residuals warranting a compensable evaluation 
under either the former or the current criteria.  

Nor does the evidence show that the veteran's chloracne 
warrants a compensable evaluation under any other diagnostic 
codes available under the current or former 38 C.F.R. § 4.118 
for assessing scars, as these codes require a showing of 
symptomatology not present in the veteran's case.  

While there are medical findings in 2004 noting mild to 
moderate scarring, separate noncompensable and 10 percent 
ratings are already in effect for disfiguring facial scars 
under DC 7800.  Moreover, there are no pertinent medical 
records which indicate that the veteran's chloracne is 
tender, painful, poorly nourished, unstable, or involves 
repeated ulcerations or burns, and there is no evidence of 
deep, unstable or painful scars, limitation of motion due to 
scars, or scars covering an area of 144 square inches.  Thus, 
diagnostic codes for rating these manifestations are not for 
application.  See 38 C.F.R. § 4.118 DC 7801, 7802, 7803, 
7804, 7805 (2002 and 2007).  

The current level of disability shown is encompassed by the 
rating assigned and, with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted for 
any portion of the time period under consideration.  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in December 2000 and January 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims and the effect of this duty upon 
his claims.  

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA. 

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 487 F.3d 881, 889 
(Fed. Cir. 2007).

While the veteran was clearly not provided this more detailed 
notice in the aforementioned letters, the Board finds that he 
is not prejudiced by this omission in the adjudication of his 
increased rating claim.  The recent VCAA notice letter in 
January 2005, was followed by readjudication of the claim in 
the May 2005 SOC, which contained a list of all evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulations, including the criteria for 
evaluation of the veteran's chloracne, and an explanation for 
the decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claims.  See Sanders supra.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an effective date earlier than December 8, 
2000, for the grant of service connection for chloracne is 
denied.

Entitlement to a compensable rating for chloracne is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


